UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34523 interclick, inc. (Exact name of registrant as specified in its charter) Delaware 01-0692341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11 West 19th Street, 10th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (646) 722-6260 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Class Outstanding at May 9, 2011 Common Stock, $0.001 par value per share 24,537,360 shares TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION F-1 Item 1. Financial Statements F-1 Condensed Consolidated Balance Sheets (unaudited) F-2 Condensed Consolidated Statements of Operations (unaudited) F-3 Condensed Consolidated Statement of Changes in Stockholders’ Equity (unaudited) F-4 Condensed Consolidated Statements of Cash Flows (unaudited) F-5 Notes to Condensed Consolidated Financial Statements (unaudited) F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk 11 Item 4. Controls and Procedures 11 PART II – OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. (Removed and Reserved) 12 Item 5. Other Information 12 Item 6. Exhibits 12 SIGNATURES 13 Table of Contents PART I – FINANCIAL INFORMATION INTERCLICK, INC. AND SUBSIDIARY INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Item 1. Financial Statements Condensed Consolidated Balance Sheets – March 31, 2011 (unaudited) and December 31, 2010 F-2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) F-3 Condensed Consolidated Statement of Changes in Stockholders' Equity for the three months ended March 31, 2011 (unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) F-5 Notes to Condensed Consolidated Financial Statements (unaudited) F-7 F-1 Table of Contents INTERCLICK, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March31, 2011 December31, 2010 Assets (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investment Restricted cash Accounts receivable, net of allowance for doubtful accounts of $529,672 and $563,512, respectively Deferred taxes, current portion Prepaid expenses and other current assets Total current assets Restricted cash Property and equipment, net of accumulated depreciation and amortization of $1,418,712 and $1,217,404, respectively Intangible assets, net of accumulated amortization of $1,116,965 and $1,067,350, respectively Goodwill Deferred line of credit costs, net of accumulated amortization of $34,602 and $19,109, respectively Deferred taxes, net of current portion Other assets Investment in available-for-sale marketable securities Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses (includes accrued compensation of $2,096,764 and $3,274,004, respectively) Line of credit payable Obligations under capital leases, current portion Deferred rent, current portion (includes cease-use liability of $81,801 and $78,193, respectively) Total current liabilities Obligations under capital leases, net of current portion Deferred rent (includes cease-use liability of $287,751 and $306,578, respectively) Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized,zero shares issued and outstanding - - Common stock, $0.001 par value; 140,000,000 shares authorized,24,508,501 and 24,065,611 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-2 Table of Contents INTERCLICK, INC AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three For the Three Months Ended Months Ended March31, 2011 March31, 2010 (unaudited) (unaudited) Revenues $ $ Cost of revenues Gross profit Operating expenses: General and administrative Sales and marketing Technology support Amortization of intangible assets Total operating expenses Operating income (loss) ) Other income (expense): Interest income Warrant derivative liability income - Other than temporary impairment of available-for-sale securities - ) Interest expense (including amortization of deferred line of credit costsof $15,593 in 2011) ) ) Total other expense, net ) ) Income (loss) before income taxes ) Income tax (expense) benefit ) Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average number of common shares: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-3 Table of Contents INTERCLICK, INC AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2011 Additional Total Common Stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Equity Balances, January 1, 2011 $ $ $ ) $ Stock-based compensation Issuances of restricted shares ) - Cancellation of restricted shares ) (2
